                                                                           FILED IN THE
 1                                                                     U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

 2
                                                                  Aug 05, 2019
 3                                                                    SEAN F. MCAVOY, CLERK

 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 WASHINGTON-IDAHO CEMENT
10 MASONS-EMPLOYERS RETIREMENT                     NO. 2:17-cv-00256-SAB
11 TRUST FUND and Trustees of the
12 Washington-Idaho Cement Masons-                 ORDER OF DISMISSAL
13 Employers Retirement Trust Fund,
14               Plaintiffs,
15               v.
16 DGR*GRANT CONSTRUCTION INC., a
17 Washington corporation, and GEORGE A.
18 GRANT INC. a Washington corporation,
19               Defendants.
20
21        Before the Court is the parties’ Stipulated Motion to Dismiss with Prejudice
22 Pursuant to FRCP 41(a)(1)(A)(ii), ECF No. 42. The parties stipulate and request
23 the Court dismiss this matter with prejudice, and without costs or attorney fees to
24 any party. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and the joint wishes of the
25 parties, the Court finds good cause to accept the stipulation and enter it into the
26 record.
27 //
28 //

     ORDER OF DISMISSALԄ 1
 1 //
 2        Accordingly, IT IS ORDERED:
 3 1. The parties’ Stipulated Motion to Dismiss with Prejudice Pursuant to FRCP
 4 41(a)(1)(A)(ii), ECF No. 42, is GRANTED.
 5        2. This matter is DISMISSED with prejudice and without costs or attorney
 6 fees to any party.
 7        3. Any pending motions are dismissed as moot.
 8        4. The trial date and any remaining pretrial deadlines are stricken
 9        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
10 this Order, to provide copies to counsel, and close this file.
11        DATED this 5th day of August 2019.
12
13
14
15
16
17
18                                                   Stanley A. Bastian
                                                 United States District Judge
19
20
21
22
23
24
25
26
27
28

     ORDER OF DISMISSALԄ 2
